964 A.2d 207 (2009)
In re David Wayne PARSONS, Respondent.
Bar Registration No. 323709.
No. 08-BG-420.
District of Columbia Court of Appeals.
January 29, 2009.
BEFORE: KRAMER, Associate Judge; and BELSON and STEADMAN, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified opinion of the Maryland Court of Appeals disbarring respondent from the practice of law in that jurisdiction, see Atty. Grievance Comm'n v. Parsons, 404 Md. 175, 946 A.2d 437 (2008), this court's May 13, 2008, order suspending respondent from the practice of law pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the report and recommendation of the Board on Professional Responsibility, to which no exceptions have been taken, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that David Wayne Parsons is hereby disbarred from the practice of *208 law in the District of Columbia. In re Libby, 945 A.2d 1169 (D.C.2008). It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).